Citation Nr: 9912735	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  98-11 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for a back disorder.

2.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral leg 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to July 
1947 and from January 1951 to September 1953.    

This appeal arose from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

In October 1997, the veteran appears to have raised the issue 
of entitlement to service connection for headaches.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate consideration.


FINDING OF FACT

The veteran has not presented a claim of entitlement to 
service connection for a back disorder that is plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disorder is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records, including his August 
1953 separation examination, are negative for any findings, 
treatment or diagnosis of a back disorder.  The records do 
show that in August 1952, the veteran bailed out of a 
disabled plane before it crashed.  The veteran had no 
pertinent post accident complaints.

An August 1952 Report of Aircraft Accident indicated that 
during a combat mission the aircraft the veteran was flying 
on crashed.  However, before the crash, most of the 
crewmembers, including the veteran, parachuted out of the 
aircraft.  Of the twelve-crew members, three died as a result 
of the crash.  An August 1952 Report of Emergency Parachute 
Jump indicated that the veteran injured his knee(s) after 
parachuting form the aircraft.  There was no indication that 
his back was injured.
 
At a November 1997 VA examination, the veteran reported 
complaints of chronic low back pain.  The veteran's problems 
were described as having begun in service in 1953 when he 
claimed that he fell over a stool in the barracks and had 
acute onset of low back pain which required hospitalization 
and precluded him from walking for approximately one week.  
He indicated that ever since that injury, he had chronic low 
back pain.  The pain was located in the lumbar spine region 
and radiated bilaterally across the low back.  X-ray studies 
showed compression fractures of indeterminate age at T11, L1, 
and L4.  There was also diffuse osteopenia.  A computed 
tomography scan revealed a number of anatomical abnormalities 
in the lumbosacral spine.  The diagnosis was mechanical low 
back pain with numerous mild anatomical abnormalities 
secondary to osteoporosis and degenerative joint disease.  
The veteran's symptoms were reported to be attributable to 
mild spinal stenosis as well as mild nerve root impingement. 


Analysis

The veteran is seeking service connection for a back 
disorder.  The legal question to be answered initially is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail with 
respect to this claim and there is no duty to assist him 
further in the development of this claim.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
this claim is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The veteran's service medical records show no indication of 
any treatment for, or diagnosis of, a back disorder during 
his period of service.  Physical examination at the time of 
his entrance into service found his back to be normal.  
Although the veteran was involved in an aircraft accident in 
August 1952, there is no indication from the service medical 
records that he suffered from a back injury.  Further, the 
report of his discharge examination shows that his back was 
found to be normal. 

While the record shows that the veteran currently has a back 
disorder which was first documented on VA examination in 
November 1997, 48 years after his separation from service, he 
has submitted no medical evidence to relate his current 
condition to his military service.  Additionally, the other 
post-service medical records do not relate the veteran's back 
disorder to his period of service.  Rather, the only evidence 
presented by the veteran that tends to show a connection 
between his back disorder and service are his own statements, 
including those made at his November 1998 BVA video 
conference hearing.  Although the veteran's claims that he 
developed a back disorder during service due to an airplane 
accident and that his current back problems are due to this 
reported inservice injury, he has offered no competent 
evidence to establish such a relationship, other than his own 
unsubstantiated contentions.  While the veteran is certainly 
capable of providing evidence of symptomatology, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).  Further, while the November 1997 VA 
examination report notes a history of a back disorder 
relating back to the veteran's period of service, such 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran had a back disorder 
during service and as the appellant has submitted no medical 
opinion or other competent evidence to support his claim that 
his current back disorder is in anyway related to his period 
of service, the Board finds that he has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107.  Hence, the benefit sought on 
appeal is denied.  


ORDER

Service connection for a back disorder is denied.


REMAND

The veteran is requesting entitlement to service connection 
for a bilateral leg disorder based on his claim that new and 
material evidence has been submitted to reopen his claim.
 
Service medical records show that entrance and discharge 
examinations for World War II service were within normal 
limits.  In December 1950, he was examined when he applied 
for enlistment and it was recorded that he had a history of 
"leg sprain and cut in car wreck in June '48."  The 
enlistment examination of January 1951 notes a scar on the 
left knee and thigh which was not significant and not 
disabling.  An examination for flying status was done in 
August 1951 and it records a scar on the left knee and medial 
aspect of the left thigh, the results of being in an 
automobile accident where he incurred multiple lacerations.  
The veteran did complain of a weak left knee after long 
standing, but the examiner did not consider it 
incapacitating.  Treatment notes for August 1952 report that 
the veteran was involved in an aircraft accident in which the 
veteran bailed out two nights previously.  No complications 
were reported, except sleeplessness.  The veteran's discharge 
examination of August 1953 notes a three-centimeter scar on 
the left knee as a residual of a laceration of the left knee.  
There were no complications or sequelae.

An August 1952 Report of Aircraft Accident indicated that 
during a combat mission the aircraft the veteran was on 
crashed.  However, before the crash, most of the crewmembers, 
including the veteran parachuted out of the aircraft.  Of the 
twelve-crew members, three died as a result of the crash.  An 
August 1952 Report of Emergency Parachute Jump indicated that 
the veteran injured his knee(s) on landing.  The veteran was 
not hospitalized. 

In a June 1977 treatment note, Dr. Smotkin reported that the 
veteran had a numb feeling under his right kneecap.  He 
reported no recent trauma.  It was indicated that the veteran 
parachuted in Korea in 1952 at low altitude and landed pretty 
hard on both knees, but there were no immediate sequelae.  
The impression was rule out arthritis of the knee.  A June 
1977 x-ray study of the knees from St. Anthony Hospital, 
however, was normal.

The veteran was hospitalized in February 1983 for a right 
knee posterior medial meniscus tear.  He underwent an 
arthroscopic right partial medial meniscectomy.  The veteran 
was reported to have a five year history of right medial knee 
pain without instability or effusion, locking two to three 
times per year and popping at greater than 90 degrees flexion 
with increased symptoms over the prior six months.  The 
veteran was reported to have a questionable injury to his 
right knee in 1952.   The pertinent diagnosis was a posterior 
right medial meniscus tear.

At his November 1998 BVA videoconference hearing, the veteran 
testified that he was involved in an emergency parachute jump 
from a disabled aircraft, and that he developed arthritis of 
the knees therefrom.  The veteran claimed that when he 
entered the Air Force, he had a little scar on his knee from 
a piece of glass and that the RO tried to confuse that with 
the injury from the airplane accident.  After separation from 
the service, the veteran stated that he did not injure either 
of his legs in a subsequent accident.

This claim is well grounded.  38 U.S.C.A. § 5107.  On 
consideration of the above medical evidence, however, the 
Board finds that further development is in order to clarify 
the relationship, if any, between the inservice aircraft 
accident to include the emergency parachute jump, and any 
current lower extremity disability. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1. The RO should again contact the 
National Personnel Records Center (NPRC) 
and the Department of the Air Force for 
the purpose of requesting that record 
searches be undertaken to obtain any and 
all available service medical and 
clinical records which correspond to 
medical treatment provided to the 
appellant of any kind (inpatient, 
outpatient, mental health clinic, field 
station, etc.) at the Yokota Air Force 
Base, Japan from August to September 
1952.  The NPRC and the Air Force should 
be requested to proceed with all 
reasonable alternative-source searches 
which may be indicated by this request. 

2.	The RO should contact the veteran and 
request that he provide information as to 
the whereabouts of any clinical records 
belonging to deceased physician Albert 
Ottow.  If the veteran is able to provide 
some information appropriate action 
should be taken to secure any available 
records, for the period from 1956 through 
1962.

3.  The RO should also contact the 
veteran and request that he provide the 
address of Dr. Smotkin.  Following 
receipt of any response, the veteran's 
treatment records from December 1981 
through June 1983 should be requested. 

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any lower 
extremity disorder to include a posterior 
medial meniscus tear and right knee 
arthritis.  Since it is important that 
each disability be viewed in relation to 
its history, the veteran's claims folder 
and a copy of this REMAND, must be made 
available to and reviewed by the examiner 
prior to conducting the requested 
examination.  If the examiner determines 
that the veteran has a current lower 
extremity disorder, he/she must offer an 
opinion as to whether it is at least as 
likely as not that the disorder was 
caused, or aggravated, by the veteran's 
military service to include an aircraft 
accident and/or emergency parachute jump.  
The complete rationale for each opinion 
expressed should be set forth in a 
typewritten report.

5.  For the requested examination the 
appellant must be given adequate notice, 
to include advising him of the 
consequences of failure to report for the 
examination.  If he fails to report for 
the examination, this fact should be 
noted in the claims folder and a copy of 
the examination notification or refusal 
to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims folder.

Following completion of the foregoing, the RO should review 
the claims file to ensure that all of the foregoing 
development has been completed in full, to include a review 
of the examination report and any requested medical opinions.  
If the requested development is not in complete compliance 
with the instructions provided above, appropriate action 
should be taken.  The purpose of this REMAND is to protect 
the appellant's right to due process and to fulfill the duty 
to assist.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 


